[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The plaintiff's application to vacate the arbitration award is denied and the defendant's application to confirm the award is granted. The plaintiff's claims that the arbitration panel exceeded its powers and executed them so imperfectly that a mutual, final definite award upon the subject matter submitted was not made are without merit.52-418; Board of Education v. Bridgeport Education Association,173 Conn. 287.
MOTTOLESE, J. CT Page 4836